In a child custody proceeding pursuant to Family Court Act article 6, the father appeals, as limited by his brief, from so much of an order of the *851Family Court, Rockland County (Warren, J.), entered June 14, 2011, as, in effect, upon reargument, adhered to a prior determination in an order of the same court dated February 15, 2011, dismissing so much of the petition as sought to adjudicate the mother in contempt of an order of the same court entered April 30, 2008.
Ordered that the order entered June 14, 2011, is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Family Court properly, in effect, upon reargument, adhered to an original determination dismissing so much of the petition as sought to adjudicate the mother in contempt of a prior order entered April 30, 2008. Rivera, J.E, Leventhal, Roman and Cohen, JJ., concur.